Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Previous interpretation of claims under 35 U.S.C. §112(f) is withdrawn in light of the amendments to the claims.
Allowable Subject Matter
Claims 1-8, 1-12, 16 and 19 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record, including the newly identified references listed at the end of this section, fail to teach every limitation of the independent claims. In particular, the prior art fails to teach “operating the MR scanner to perform an overview measurement of the examination subject; generating, from the overview measurement, an artificial image that comprises a three- dimensional (3D) model of the examination subject having physical features matching that of the examination object; operating a processor circuitry in order to determine a target position of the accessory from the model of the examination object provided to said processor circuitry.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KR 101525040 B1, Jun. 03, 2015 – teaches generating a 3D model of a patient in multiple positions from pre-operative images
Faber et al. (US PG Pub. No. US 2006/0264737 A1, Nov. 23, 2006) – teaches displaying visualizations (including artificial outlines) of a patient obtained from a localizer scan in order to determine the position of the patient
Hardie et al. (US PG Pub. No. US 2016/0202864 A1, Jul. 14, 2016) teaches determining the position of an accessory on a patient and providing a graphical display of the patient in situ using a camera

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on (571)-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793